DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kovach et al. (US 2018/0352718) in view of Connell et al. (US 9,485,900).
Regarding claims 1 and 11, Kovach teaches a system for identifying plugging within an agricultural implement, comprising: a ground engaging tool (fig. 2, 36) configured to be supported by the agricultural implement; a sensor (108); a controller (102) communicatively coupled to the  sensor, the controller configured to receive, from the sensor, a signal that corresponds to the one or both of the ground engaging tool and the agricultural implement [0044], the controller further configured to determine when the ground engaging tool is plugged based at least in part on the signal from the sensor [0050].  Kovach does not teach the sensor is a weight sensor operable to measure a weight of one or both of the ground engaging tool and 

2. The system of claim 1, further comprising an actuator connected to the ground engaging tool, the actuator operable to adjust the ground engaging tool from a ground engaging position to a lifted position (124, 128 and [0050]).  

3. The system of claim 2, wherein the controller is configured to receive the signal from the weight sensor when the ground engaging tool is in the lifted position [0050].  

4. The system of claim 3, wherein the controller is configured to determine when the ground engaging tool is plugged in response to the weight of one or both of the ground engaging tool and the agricultural implement measured by the weight sensor exceeding a predetermined threshold (as modified).  
5. The system of claim 3, wherein the signal is an operation signal, the method further comprising receiving a calibration signal from the weight sensor prior to receiving the operation signal, the calibration signal corresponding to the measured weight of one or both of the ground engaging tool and the agricultural implement when the ground engaging tool is non-plugged [0044].  
6. The system of claim 5, wherein identifying that the ground engaging tool is plugged comprises comparing the weight of one or both of the ground engaging tool and the agricultural implement from the calibration signal to the weight of one or both of the ground engaging tool and the agricultural implement from the operation signal [0048].  

8. The system of claim 1, wherein the controller is configured to determine when the ground engaging tool is plugged in response to the weight of one or both of the ground engaging tool and the agricultural implement measured by the weight sensor exceeding a predetermined threshold (as modified and [0048]).  

9. The system of claim 1, wherein the ground engaging tool comprises one or more of a disk blade, a shank, a leveling blade, and a rolling basket (fig. 2, 36).  

10. The system of claim 1, wherein the weight sensor comprises one or more of a hydraulic load cell, a pneumatic load cell, a piezoelectric load cell, a strain gauge, and a pressure sensor operable to measure a pressure of fluid supplied to a ground engaging tool actuator (Connell 3:33-44).  

12. A method for identifying plugging within an agricultural implement, the method comprising: receiving a signal from a sensor (108); comparing, with a computing device (103), the measurement of one or both of the ground engaging tool and the agricultural implement to a predetermined threshold; and identifying, with the computing device, that the ground engaging tool is plugged in response to the measurment of one or both of the ground engaging tool and the agricultural implement exceeding a predetermined threshold [0044].   Kovach does not teach the sensor is a weight sensor operable to measure a weight of one or both of the ground engaging tool and the agricultural implement.  Kovach does not teach the sensor is a weight sensor operable to measure a weight of one or both of the ground engaging tool and the agricultural implement.  However, Connell teaches a weight sensor (3: 33-44).  it would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to substitute the weight sensors of Connell for the optical sensors of Kovach as a substitution of parts that is capable of detecting plugs in an agricultural implement.

13. The method of claim 12, further comprising controlling an operation of the agricultural implement to adjust an operating parameter associated with the agricultural implement when the ground engaging tool is plugged [0050].  

14. The method of claim 12, further comprising notifying an operator of the agricultural implement when the ground engaging tool is plugged [0019].  
15. The method of claim 12, wherein the signal from the weight sensor corresponds to the measured weight of one or both of the ground engaging tool and the agricultural implement when the ground engaging tool is in a lifted position (as modified and [0050]).  
16. The method of claim 12, wherein the signal is an operation signal, the method further comprising receiving a calibration signal from the weight sensor prior to receiving the operation signal, the calibration signal corresponding to the measured weight of one or both of the ground engaging tool and the agricultural implement when the ground engaging tool is non-plugged [0044].  
17. The method of claim 16, wherein identifying that the ground engaging tool is plugged comprises comparing the weight of one or both of the ground engaging tool and the agricultural implement from the calibration signal to the weight of one or both of the ground engaging tool and the agricultural implement from the operation signal [0048].  
19. The method of claim 12, wherein the weight sensor comprises one or more of a hydraulic load cell, a pneumatic load cell, a piezoelectric load cell, a strain gauge, and a pressure sensor operable to measure a pressure of fluid supplied to a ground engaging tool actuator (Connelly 3:33-44).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Connell.
Regarding claims 1 and 11, Connell teaches a system for identifying plugging within an agricultural implement, comprising: a ground engaging tool (fig. 5, 120) configured to be supported by the agricultural implement; a weight sensor operable to measure a weight of one or both of the ground engaging tool and the agricultural implement (3:33-44); a controller (130) communicatively coupled to the  sensor, the controller configured to receive, from the sensor, a signal that corresponds to the one or both of the ground engaging tool and the agricultural implement (508), the controller further configured to determine when the ground engaging tool is plugged based at least in part on the signal from the sensor (fig. 6).  

Allowable Subject Matter
Claims 7 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Rittershofer et al. (US 11,039,574) teaches sensing residue weight. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA H LUTZ whose telephone number is (571)270-7308. The examiner can normally be reached M-F 10:30-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 571-272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA H LUTZ/Primary Examiner, Art Unit 3671